Citation Nr: 1512095	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  14-44 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to nonservice-connected pension benefits, to include a special monthly pension (SMP) based on the need for regular aid and attendance or housebound status. 


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran appellant served on active duty in the United States Army from January 1943 to January 1946.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2014 determination issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania that denied the appellant's claim for nonservice-connected pension benefits.

The appellant has represented himself throughout the appeal.  While he is free to proceed in this manner, the Board simply reminds the appellant that assistance, and representation, is available without charge from any number of accredited Veterans' service organizations and that he can obtain information about how to contact these organizations, as well as a Form 21-22, Appointment of Representative, from the RO.

In the August 2014 determination, the RO denied pension benefits on the basis of excessive income.  In doing so, the RO considered only the basic rate of entitlement for a Veteran with no dependents.  The appellant has presented evidence relating to possibly being housebound and possibly in need of aid and attendance.  Accordingly, the claim on appeal includes pension and special monthly pension based on the need for regular aid and attendance or housebound status.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

In addition to the paper claims file, there is an electronic file associated with the claim.  The Board has considered the evidence in both the paper claims file and the electronic file.

The evidence of record includes a physician statement that was submitted directly to the Board in February 2015.  As the appellant has not provided a written waiver of that statement which was not reviewed by the Agency of Original Jurisdiction (AOJ), referral to the RO of that evidence is required.  In any case, since the case is being remanded, the RO will have the opportunity to consider the document submitted by the appellant. 

The appeal is REMANDED to the (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant has submitted a claim for nonservice-connected pension benefits, to include a special monthly pension (SMP) based on the need for regular aid and attendance or housebound status.  Basic entitlement to nonservice-connected pension exists if a veteran: (1) meets the service requirements; (2) meets the net worth and income requirements; and (3) is age 65 or older; or is permanently and totally disabled from nonservice-connected disability not due to his/her own willful misconduct.  38 C.F.R. § 3.3(a)(3).  To be eligible for pension, the veteran's income cannot exceed the applicable maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  See 38 C.F.R. § 3.3(a)(3)(v).  The MAPR, which was previously published in Part I, Appendix B, of VA Manual M21-1, is to be given the same force and effect as if published in VA regulations.  38 C.F.R. §§ 3.21, 3.23.

38 U.S.C.A. § 1521 further provides for an increased rate of pension, in the form of an SMP, when an otherwise eligible veteran is in need of regular aid and attendance or has a disability rated as permanent and total and (1) has an additional disability or disabilities ratable at 60 percent, or (2) is permanently housebound.  38 U.S.C.A. § 1521(d), (e); see also 38 C.F.R. §§ 3.351.  To qualify for a SMP, a veteran must first establish his or her entitlement to improved pension benefits.  See 38 U.S.C.A. § 1502; 38 C.F.R. § 3.351(b), (c), (d) and 38 C.F.R. § 3.352.

The appellant filed his claim for nonservice-connected pension benefits in November 2013.  The RO denied the claim in April 2014.  In an August 2014 letter, the RO continued to deny the claim for nonservice-connected pension benefits at the basic rate.  However, as the appellant is seeking the maximum allowable pension benefits, the issue on appeal encompasses all types of nonservice-connected pension, to include SMP based on the need for regular aid and attendance or housebound status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that on a claim for an original or an increased rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded).

The RO has not addressed whether the appellant meets the requirements for pension based upon housebound status or based upon being in need of aid and attendance.  The evidence of record indicates that the appellant's son maintains a caregiver role for the appellant and the appellant's treating physician has stated that the appellant is debilitated and suffers from diabetes and dyspnea.  The appellant has also stated that he suffers from depression.

In terms of basic entitlement to improved pension, the RO has only considered the MAPR for basic pension for a veteran without a dependent.  For the year starting December 2013, the MAPR for basic pension for a veteran without a spouse or child was $12,652.  For the year starting December 2014, the MAPR for basic pension for a veteran without a spouse or child was $12,868.  The appellant's countable income was $16,064 for the year starting December 2013, and a similar amount for the next year.

The RO denied the claim due to excessive income.  However, the Board notes that the MAPRs relating to housebound status and the need for aid and attendance are more favorable to the appellant.  In particular, for the year starting December 2013, the MAPR for pension for a housebound veteran without a dependent was $15,462.  For the year starting December 2014, the MAPR for a housebound veteran without a dependent was $15,725.  Thus, the appellant's income was approximately $600 over the housebound limit, but that income could be decreased by documentation of additional unreimbursed medical expenses.  For special monthly pension benefits for those years based on a need for aid and attendance, the pertinent MAPR amounts were $21,107 and $21,466, respectively; the appellant's income was less than those amounts both years.  On remand, all of the applicable MAPR rates must be considered.

The appellant has stated that his only income is from the Social Security Administration (SSA).  He has not reported any unreimbursed medical expenses other than his Medicare Part B Premium.  Upon remand, the appellant should once again be asked to provide unreimbursed medical expense information. 

A review of the evidence of record reveals that the appellant is more than 90 years old and may well be housebound or in the need of aid and attendance.  However, no medical records for the appellant have been included in evidence.  Thus there is insufficient information as to whether the appellant's medical conditions are severe enough to render him housebound or to require the need of aid and attendance of another person.  On remand, medical records should be gathered and an examination of the appellant should be accomplished.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.   Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A and the implementing regulations found at 38 C.F.R. § 3.159 is completed.  

2.  Provide Medical Expense Reports (VA Form 21-8416) to the appellant.  Ask him to provide information about his unreimbursed medical expenses for the entire appeal period.  

3.  With assistance from the appellant as needed, identify the appellant's healthcare providers during the appellate period and obtain his medical treatment records from those providers.  Document all queries made and all of the records obtained are to be associated with the claims file. 

4.  After the above development is completed, schedule the appellant for an appropriate examination to determine his need for SMP based on the need for regular aid and attendance or on being housebound.  The entire claims file (i.e. the paper claims file and any medical records contained in the electronic file) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to the electronic file, any relevant treatment records contained in the electronic file that are not available must be printed and associated with the paper claims file so they can be available to the examiner for review. 

The purpose of the examination is to determine housebound status or the need for regular aid and attendance.  Each of the appellant's medical conditions must be evaluated and the examiner must describe the nature of the appellant's medical conditions and the effect of these conditions on his ability to perform daily functions.  Specifically, is the appellant unable to dress or undress himself and keep himself ordinarily clean and presentable?  Does he require frequent adjustment of any special prosthetic or orthopedic appliances that cannot be done without aid?  Is he unable to feed himself through loss of coordination of upper extremities or through extreme weakness, or is he unable to attend to the wants of nature?  Does he have incapacity, physical or mental, that requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment?  Does he have any disability that requires that he remain in bed?  Is he substantially confined to his dwelling and the immediate premises, and if so, is it reasonably certain that the medical condition(s) and resultant confinement will continue throughout his lifetime?

The examiner must specify which medical condition(s) or a combination thereof would cause the appellant to be housebound or to depend on another for regular aid and attendance.

A complete rationale for each opinion offered by the examiner must be included in the report.  If the examiner is unable to reach an opinion without resort to speculation, the examiner must explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.  See Jones v.  Shinseki, 23 Vet. App. 382 (2010).

5.  Upon receipt of the VA examiner's report, conduct a review to verify that all requested findings and opinions have been offered.  If information is deemed lacking, refer the report to the examiner for corrections or additions.  See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the examination report as inadequate for evaluation purposes.).

6.  Then, readjudicate the claim.  The readjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories, case law, statutes and regulations, to include consideration of all applicable MAPRs.

7.  If the benefit sought on appeal is denied, provide a supplemental statement of the case (SSOC) to the appellant and his representative, if any.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time for response must be given.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

